DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on 11/19/2021 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Claim 14 recites the term “random CE-PP.” This is believed to be a typographical error in view of [0032] of the specification as originally filed. Claim 14 should be amended to instead recite “random co-PP.”
Claim 16 recites the phrase “the silo film or the underlay film.” For purposes of uniformity and consistency with the other claims, claim 16 should be amended to instead recite “the silo film (5) or the underlay film (2).”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1, 3, 5-8, 10-12, and 15-16 recite the phrase “the underlay film.” However, claim 1 initially recites “at least one underlay film.” Therefore, it is unclear if claims 3, 5-8, 10-12, and 15-16 require only one of the at least one underlay films, or all of the underlay films to satisfy their respective limitations. For purposes of examination claims 1, 3, 5-8, 10-12, and 15-16 are interpreted as instead reciting “the at least one underlay film.” To note, claims 10 and 15-16 recite the term “the underlay film” twice each. 
Claim 2 recites a list stating “polyethylene, polypropylene, copolymers of ethylene with other vinyl monomers and copolymers of propylene with other vinyl monomers, ethylene vinyl acetate (EVA) or ethylene butyl acrylate (EBA).” It is unclear why “copolymers of ethylene with other vinyl monomers” and “copolymers of propylene with other vinyl monomers” are grouped together and not separate listed items separated by a comma. It is unclear if both of the protective layer (4) has to be formed of both of these materials at the same time or only requires one of these to meet the limitation; based upon [0016] and [0050] of the specification as originally filed it appears these should be separate listed items. For purposes of examination, claim 2 is interpreted as instead reciting “polyethylene, polypropylene, copolymers of ethylene with other vinyl monomers, ,
Claims 2, 4, and 18 recite the phrase “the protective layer.” However, claim 1 recites “at least one protective layer.” Therefore, it is unclear if claims 2, 4, and 18 require only one of the at least one protective layers, or all of the protective layers to satisfy their respective limitations. For purposes of examination claims 2, 4, and 18 are interpreted as instead reciting “the at least one protective layer.”
Claims 4 and 18 recite the phrase “the oxygen barrier layer.” However, claim 1 recites “at least one oxygen barrier layer.” Therefore, it is unclear if claims 4 and 18 require only 1 of the at least one oxygen barrier layers, or all of the oxygen barrier layers to satisfy their respective limitations. For purposes of examination claims 4 and 18 are interpreted as instead reciting “the at least one oxygen barrier layer.”
Claim 9 recites the phrase “wherein the underlay film (2) in at least one of the at least one oxygen barrier layer or the at least one protective layer (3, 4) contains…” in lines 1-4. It is unclear which layer must contain at least one of the claimed additives, because the underlay film (2) is not a sub-layer in either of the oxygen barrier layer (3) or the protective layer (4). For purposes of examination, claim 9 is interpreted as instead reciting “wherein the at least one oxygen barrier layer (3) or the at least one protective layer (4) contains….”
Claim 11 recites the limitation "the fodder material heap (6)" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A fodder material heap has not previously been recited in the claims, only a fodder material. For purposes of examination, claim 11 is interpreted as reciting “the fodder material (6).”
 Claim 14 recites a list stating “…- ethylene butyl acrylate (EBA), - polypropylene (PP), - or heterophasic (block co-PP) or homogenous (random CE-PP) copolymers of propylene and ethylene.” It is unclear why “heterophasic (block co-PP) copolymers of propylene and ethylene” and “homogenous (random CE-PP) copolymers of propylene and ethylene” are grouped together and not separate listed items separated by a comma and a new line. It is unclear if the silo film (5) has to be formed of both of , or - homogenous (random co-PP) copolymers of propylene and ethylene.”
Claims 13 and 17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (US 20120295070 A1).
Regarding claim 1, Eggers teaches a covering system for silage preparation (Eggers, Abstract, Par. 0001-0003), comprising; at least one underlay film (first layer), the underlay film includes at least one oxygen barrier layer (a first ply of the first layer that exhibits an oxygen permeability property), at least 50 wt.% whereof is formed of polyamide, and at least one protective layer (a second ply of the first layer) that is adapted to protect the at least one oxygen barrier layer against substances of the silage (Eggers, Abstract and Par. 0023-0025). Eggers’ content range of the oxygen barrier layer is the same as the claimed range of at least 50 wt.% and therefore satisfies the claimed range, see MPEP 2131.03. Regarding the limitation “adapted to closely hug onto a surface of a fodder material,” Eggers teaches that the covering system covers a fodder material (Eggers, Par. 0001-0002), and further teaches that the underlay film has substantially the same layer structure, materials, and thickness as the instant application as discussed below (specifically in claims 1-4). Therefore one of ordinary skill in the art would reasonably predict to achieve substantially identical properties of the instant with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). This includes flexibility, which is stated in the instant specification paragraph 0020 to allow the underlay film to closely hug the fodder material. Therefore, one of ordinary skill in the art would understand that the underlay film is adapted to closely hug a fodder material. Regarding the limitation “that is adapted to protect the at least one oxygen barrier layer against substances of the silage,” Eggers teaches that the first layer is multi-ply and therefore the protective layer can be a ply facing inwards towards the silage. Therefore, as the protective layer is formed between the silage and the oxygen barrier layer, one of ordinary skill in the 

Regarding claim 2, Eggers teaches that at least 50 wt.% of the protective layer is formed of a copolymer of ethylene with a vinyl monomer (polyethylene vinyl alcohol) (Eggers, Abstract and Par. 0023-0024), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03. 
Regarding claim 3, Eggers teaches that the underlay film (first layer) has a thickness of 15 to 50 µm (Eggers, Par. 0029), which lies within the claimed range of at most 50 µm, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, Eggers teaches all of the elements of the claimed invention as stated above for claim 1. Eggers further teaches that the underlay film has a thickness of 15 µm to 50 µm (Eggers, Par. 0029) and provides specific examples where the oxygen barrier layer has a thickness of 18 µm (Eggers, Par. 0043-0044). Therefore, the protective layer of Eggers has a thickness of less than 32 µm. This results in a thickness ratio of the oxygen barrier layer to the protective layer of greater than 0.56, which overlaps the claimed range of greater than 1.4 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, Eggers teaches that the underlay film has an oxygen permeability according to DIN 53380-3 at 23°C and 50% relative humidity of no more than 500 cm3/(m2 d bar) (Eggers, Abstract and Par. 0023-0024), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, Eggers teaches that the underlay film has a water vapor permeability (transmission rate) according to ISO 15106-3 at 23°C and 85% relative humidity of at least 5 g/(m2 d) 
Regarding claim 7, Eggers teaches that the oxygen barrier layer of the underlay film further includes at most 20 wt.% of further polymeric constituents (Eggers, Par. 0025), which is the same as the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 8, Eggers teaches that the oxygen barrier layer of the underlay film is formed from a polyamide (Eggers, Par. 0023).
Regarding claim 9, Eggers teaches that the oxygen barrier layer contains additives for increasing a stability against UV radiation (Eggers, Par. 0027).
Regarding claim 10, Eggers teaches that the covering system further comprises a silo film (second layer) which, with the underlay film, forms a unit for covering in one operation, wherein the unit is formed in that the underlay film and the silo film are rolled up for combined unrolling in one operation (Eggers, Abstract, Par. 0010, 0037, 0043, and Claim 17).
Regarding claim 11, Eggers teaches that the underlay film is separable from the silo film for closely hugging the surface of the fodder material heap (Eggers, Abstract, Par. 0023, 0037-0038, 0058, and claim 13).
Regarding claim 12, Eggers teaches that the silo film has a lower water permeability than the underlay film (Eggers, Par. 0033).
Regarding claim 13, Eggers teaches that the silo film has a water vapor permeability according to ISO 15106-3 of at most 2.5 g/m2.d (Eggers, Par. 0024 and 0033), which lies within the claimed range of at most 3 g/m2.d and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 14
Regarding claim 15, Eggers teaches that the underlay film and the silo film are produced together by Coextrusion with low interlayer adhesion for separation of the underlay film from the silo film (Eggers, Par. 0038).
Regarding claim 16, Eggers teaches that silo film has a foam structure for the separation of the silo film from the underlay film (Eggers, Par. 0039 and claim 14).
Regarding claim 17, Eggers teaches that the silo film has a thickness of between 50 µm and 200 µm (Eggers, Par. 0033), which lies within the claimed range of at least 50 µm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 18, Eggers teaches all of the elements of the claimed invention as stated above for claim 1. Eggers further teaches that the protective layer is one ply of the first layer and the oxygen barrier layer is a different ply of the first layer wherein the first layer is multiply (Eggers, Abstract and Par. 0023-0025). Therefore, it would have been obvious to one of ordinary skill in the art to try different multiply configurations such that there is an additional ply between the oxygen barrier layer and the protective layer with a reasonable expectation of success, see MPEP 2143. For example, the oxygen barrier layer can be the first ply of the first layer, and the protective layer can be a third ply of the first layer, resulting in a second ply separating the oxygen barrier layer and the protective layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782